Citation Nr: 9929507	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service connected low 
back disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


REMAND

The veteran had active service from May 1965 to March 1967.

The veteran's contentions regarding the increase in severity 
of his service connected low back disorder constitutes a 
plausible or well-grounded claim.  Proscelle  v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107 (a) (West 1991).

A review of the evidence shows that the veteran underwent a 
laminectomy due to a herniated disc at the L5-S1 in 1993.  VA 
examinations were conducted in July an August 1996.  The July 
1996 examination revealed a diagnosis of low back disorder 
probably additional degenerative disc disease.

In September 1997, the RO granted service connection for a 
low back disorder and assigned a 10 percent rating under 
diagnostic code 5295.  Diagnostic code 5295 provides for the 
evaluation of lumbosacral strain.  

The Board finds that the evidence raises the issue of service 
connection for postoperative residuals, laminectomy of the 
L5-S1.  The Board further finds that this issue is 
intertwined with the current issue and must be adjudicated by 
the RO. Harris v. Derwinski, 1 Vet.App. 180 (1991).

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1996) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that where a veteran appealed the initial rating assigned for 
a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his low back 
disability.  The RO should then obtain 
all records, which are not on file.  The 
veteran should also be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.  

2.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish copies of any additional 
treatment records covering the period 
from July 1993 to the present.

3.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the nature, etiology, and severity of any 
disability involving the lumbosacral 
spine, to include the service-connected 
lumbosacral strain, and the reported disc 
disease.  The RO should also inform the 
veteran of the consequences of failing to 
appear for a scheduled examination per 
38 C.F.R. § 3.655.   Any tests studies 
deemed appropriate should be performed.  
The claims file and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  

It is requested that the examiner obtain 
an occupational history.  It is further 
requested that the examiner conduct range 
of motion testing and include what is 
considered in degrees to be the normal 
range of motion of the lumbosacral spine.  
The examiner should also evaluate any 
functional loss due to pain and weakness, 
and should document all objective 
evidence of those symptoms, such as 
visible manifestation of pain on 
movement.  In addition, the examiner 
should provide an opinion as to the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use, and 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  In conjunction with a 
review of the claims folder, it is 
requested that the examiner an render an 
opinion as to whether it is as likely as 
not that the postoperative residuals, 
laminectomy of the L5-S1 are causally 
related to or aggravated by the service 
connected shell fragment wounds to the 
right knee and right ankle and/or the 
lumbosacral strain?  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for disc disease of the 
lumbosacral spine, to include 
consideration of the Allen case.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.


After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal, to include consideration of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and the holding Deluca and Fenderson 
cases.  If any benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and afforded the 
specified time within which to respond thereto with 
additional

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












